DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/08/2021.
Claims 1-9, 11-16 and 18-20 remain pending in the application with claims 5-9, 11, 14-16, 18 and 20 are withdrawn from consideration.
All of previous rejections are withdrawn in view of the Applicants’ persuasive argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20120121623 or ‘623, with provided machine English translation, in view of Kyu et al. (KR101378453 with provided machine English translation) and Young et al. (KR20130099463 with provided machine English translation).
Addressing claims 1-2, ‘623 discloses a modified composite separator, comprising:
	a separator comprises an organic support layer (porous polyethylene separator) having a porosity of 40% [0041]; and
	the organic porous separator is impregnated with a polymer layer of polydopamine [0041, 0044 and 0048]; thus forming the claimed polymer on a surface and the interior portions of the organic support layer.

‘623 is silent regarding a ceramic layer coated on at least one surface of the organic support layer, the thickness of the ceramic layer is 0.1 µm to 20 µm, the porosity of the ceramic layer is larger than a porosity of the organic support layer and the polymer is formed on a surface and interior portions of the ceramic layer.

Kyu discloses a ceramic composite separator comprises a ceramic-coated separator comprises an organic support layer (polyethylene separator [0060]) and a ceramic layer on at least one surface of the organic support layer [0011].  The porosity of the ceramic layer is between 45-75% [0034] and thickness between 2 to 5 µm [0061].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the composite separator of ‘623 with the ceramic layer on at least one surface of the organic support layer as disclosed by Kyu in order to improve the stability (Kyu, [0023]), prevent short circuit between the electrodes and improve safety (Kyu, [0025]) and improve the high temperature stability of the battery (Kyu, [0079]).  In the modified composite separator of ‘623 in view of Kyu, the porosity of the ceramic layer is higher than that of the organic support layer because the ceramic layer of Kyu has the porosity between 45-75% and the porosity of the organic support layer of ‘623 is 40%. 

Young discloses a ceramic-coated separator comprising a ceramic layer (porous organic-inorganic coating layer made of ceramic material [0035]) on at least one surface of the organic support layer (porous polyolefin substrate, [0048]).  Furthermore, the ceramic layer is dip coated in a polydopamine solution to form a polydopamine layer on the surface of the ceramic coating [0072] that is the structural equivalence to the claimed polymer grown on a surface and interior portions of the ceramic layer (this is evidenced by figs. 1-2 of Young showing that the dopamine layer covers the outer surface and some of the pores of the ceramic coating that includes the claimed interior portions of the ceramic layer).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the ceramic composite separator of ‘623 in view of Kyu with the dopamine polymer layer formed on a surface and interior portions of the ceramic coating as disclosed by Young in order to improve the adhesion between the electrode and the separator to achieve effective transfer of lithium ion, minimizing the internal resistance and improve the wettability of the separator with the electrolyte (Young, [0026-0027]).

Addressing claims 3-4 and 12-13, ‘623 in view of Kyu and Young discloses the lithium-ion battery comprising the claimed structures [0048].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/16/2021